DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 25 November 2020, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 02 March 2021.

Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111
	The allegations/arguments presented in the ‘Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111’, filed 07 October 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claim 6 is canceled.	
Claims 1-5 and 7-19 are amended.
Species Election I – Cas Nuclease’, phage for ‘Species Election II – Vector Type’, and E. coli for ‘Species Election III – Host Cell Type’.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 18 March 2021, has been fully considered.

Declaration under 37 C.F.R. § 1.132 by Jakob Krause Haber
The ‘Declaration under 37 C.F.R. § 1.132 by Jakob Krause Haber’, filed 07 October 2021, presents experimental data that demonstrates a higher percentage of host cells are killed utilizing a phage expressing a holin and/or an endolysin and comprising an engineered nucleic acid for producing a HM-crRNA when compared to a phage expressing a holin and/or an endolysin without a HM-crRNA.  Further it is persuasively argued that USPGPUB ‘263 does not describe the utilization of a λ phage comprising sequences encoding holin and/or endolysin to deliver CRISPR/Cas components but instead describes the utilization of a λ phage packaging extract to package a plasmid containing the CRISPR/Cas components. (¶ [0118]-[0119].) Example 2 of USPGPUB ‘263 demonstrates the resulting package phage containing plasmid does not kill (i.e., lyse) the target host cells. Therefore, USPGPUB ‘263 describes the utilization of phage as delivery vehicles only, without expressing a holin and/or an endolysin for host cell lysis. As indicated below, these arguments are considered persuasive to overcome the ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2015/032263’ and ‘Claim Rejections – 35 U.S.C. § 103, U.S. Patent Application Publication No. 2015/032263 further in view of U.S. Patent Application Publication No. 2011/0143997’. Additionally, it is persuasively argued that the lysis of host cells does not occur immediately upon infection with the host cells with a phage, rather the latent period exhibited by lytic phage would provide time for the production of the HM-crRNA in an infected cell prior to host cell lysis by the phage expressing a holin and/or an endolysin. As indicated below, these arguments are considered persuasive to overcome the ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’
The ‘Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111’ (p6-7), filed 07 October 2021, amends claim 1 to recite “[a] phage comprising: an engineered nucleic acid for producing a host modifying crRNA (HM-crRNA), wherein (i) the HM-crRNA is operable with a Cas nuclease in a bacterial host cell; and (ii) the HM-crRNA comprises a nucleotide sequence that is capable of hybridizing to a target sequence in the host cell to guide the Cas nuclease to modify the target sequence in the host cell, and wherein the engineered nucleic acid encodes a holin and/or an endolysin for host cell lysis.”  Further, it is alleged/argued the lysis of host cells does not occur immediately upon infection of the host cells with a phage, but rather the latent period exhibited by lytic phage would provide time for the production of the HM-crRNA in an infected cell prior to host cell lysis by the phage expressing a holin and/or an endolysin. Also see ‘Declaration under 37 C.F.R. § 1.132 by Jakob Krause Haber’. In view of the amendments to the claims and the declaration by Dr. Haber, the accompanied allegations/arguments are found persuasive and, thus, this rejection is withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2015/032263’ and ‘Claim Rejections – 35 U.S.C. § 103, U.S. Patent Application Publication No. 2015/032263 further in view of U.S. Patent Application Publication No. 2011/0143997’
The ‘Amendment in Response to Non-Final Office Action under 37 C.F.R. 1.111’ (p7-11), filed 07 October 2021, alleges/argues LIU discloses delivery of CRISPR/Cas components utilizing phage capsid as a delivery vehicle only and is silent regarding a phage comprising engineered nucleic acid that both encodes holin and/or endolysin for host cell lysis, and encodes a CRISPR/Cas system to cut a target sequence comprised by host cells of the population. Also see ‘Declaration under 37 C.F.R. § 1.132 by Jakob Krause Haber’. HENRY does not cures the deficiencies of LIU, where HENRY is completely silent regarding a phage comprising an engineered nucleic acid for producing a host modifying crRNA (HM-crRNA)…wherein the engineered nucleic acid encodes a holin and/or an endolysin for host cell lysis. In view of the amendments to the claims and the declaration by Dr. Haber, the accompanied allegations/arguments are found persuasive and, thus, these rejections are withdrawn.

Double Patenting
U.S. Patent Application No. 15/817,144
Claims 1-5 and 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 49-62 of co-pending U.S. Patent Information Disclosure Statement’, filed 18 May 2021; “USPATAPP ‘144”).
The following specifically denotes the instant claims with the corresponding claims of USPATAPP ‘144 applied herein:   
Claims 1 and 6 are unpatentable over claim 39 of USPATAPP ‘144.
Claims 2 and 3 are unpatentable over claims 41 and 42 of USPATAPP ‘144.
Claim 4 is unpatentable over claim 43 of USPATAPP ‘144.
Claim 5 is unpatentable over claim 44 of USPATAPP ‘144.
Claim 7 is unpatentable over claim 46 of USPATAPP ‘144.
Claim 8 is unpatentable over claim 49 of USPATAPP ‘144.
Claims 9-11 are unpatentable over claims 50-52 of USPATAPP ‘144.
Claims 12 and 17 are unpatentable over claims 53 and 60 of USPATAPP ‘144.
Claim 13 is unpatentable over claims 54 and 55 of USPATAPP ‘144.
Claim 14 is unpatentable over claims 56 and 57 of USPATAPP ‘144.
Claims 15 and 16 are unpatentable over claims 58 and 59 of USPATAPP ‘144.
Claim 18 is unpatentable over claims 61 of USPATAPP ‘144.
Claim 19 is unpatentable over claim 62 of USPATAPP ‘144.
Claims 39, 41-44, 46, and 49-62 USPATAPP ‘144 renders instant claims 1-5 and 7-19 unpatentable. For instance, claim 39 of USPATAPP ‘144 is drawn to “A method for reducing growth of a bacterial population comprising bacterial host cells, the method comprising: (a) infecting the host cells of the bacterial population with a phage comprising an engineered nucleic 
Accordingly, instant claims 1-5 and 7-19 are rejected over claims 39, 41-44, 46, and 49-62 of USPATAPP ‘144 on the grounds of non-statutory obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2015/0132263 further in view of U.S. Patent No. 10,760,065
Claims 1-5, 7-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0132263 (‘Information Disclosure Statement’, filed 18 May 2021; “LIU”) further in view of U.S. Patent No. 10,760,065 (‘Information Disclosure Statement’, filed 07 October 2021; “LU”).
	LIU discloses engineered bacteriophages (i.e., vectors) to effect genomic disruption or targeted gene disruption in prokaryotes (Abstract).
	Regarding claims 1, 4, 11, and 15, LIU provides the construction of bacteriophages (e.g., λ phage which belongs to the order Caudovirales) with CRISPR/Cas system components (e.g., crRNA, Cas nuclease, guide RNA, tracrRNA, etc.) in order to kill or restrict growth in a host cell by targeting sequences (e.g., chromosomal) therein cell (¶ [0009], [0017], [0019], [0036]-[0044], [0045]-[0059], [0109]-[0111], [0117], [0119], [0126]).
	Regarding claims 2, 3, 9, and 10, LIU provides for the utilization of various types of Cas to the disclosed methods, such as Cas9, Type I, II, and III (¶ [0009], [0043], [0047], [0117]).
	Regarding claim 7, LIU provides for the bacteriophage to comprise an origin of replication and a packaging site (¶ [0117]-[0119]).
	Regarding claim 8, LIU provides for the targeting of a chromosomal sequence of the host cell (¶ [0026], [0033]-[034], [0059], [0124]).
E. coli, L. bacteria, Klebsiella, Pseudomonas aeruginosa, Helicobacter pylori, Salmonella, Staphylococcus aureus, etc. (¶ [0022]-[0031]).  It should be noted that Cas is considered endogenous to the various host cells provided for by LIU and the instant specification acknowledges Cas is found in such cells (¶ [0015]; also see Example 6).
Regarding claims 13 and 14, LIU provides for the utilization of a CRISPR-array to target multiple sequences (¶ [0007]).
While LIU ‘263 does teach engineered bacteriophages to effect genomic disruption or targeted gene disruption in prokaryotes comprising a CRISPR/Cas system, LIU fails to teach the utilization of lytic bacteriophages (e.g., lambda phage) for delivery of the disclosed CRISPR/Cas system. LU resolves the deficiencies of LIU, where LU similarly discloses compositions for destroying pathogenic microbial cells (e.g., pathogenic bacterial cells) (Abstract.)
	Regarding claims 1, 4, 11, and 15, LU provides for the delivery of a CRISPR/Cas system with bacteriophages. (Abstract; Col. 8, line 55 to Col. 9, line 63; Col. 13, line 42 to Col. 14, line 64.) LU provides for the delivery utilizing lytic bacteriophages, where LU states:
“In some embodiments of the present disclosure, programmable nuclease circuits, or phagemids containing programmable nuclease circuits, may be loaded into naturally-occurring, engineered (e.g., rationally engineered), or adaptively evolved bacteriophage for delivery to microbial cell populations, e.g., endogenous microbial cells. A bacteriophage, or phage, is a virus that infects and replicates in bacteria. Bacteriophages are composed of proteins that encapsulate a DNA or RNA genome and may have relatively simple or elaborate structures. Their genomes may encode as few as four genes, and as many as hundreds of genes. Bacteriophages replicate within bacteria following the injection of their genome into the cytoplasm and do so using either a lytic cycle, which results in bacterial cell lysis, or a lysogenic (non-lytic) cycle, which leaves the bacterial cell intact. The bacteriophages of the present disclosure are, in some embodiments, non-lytic (also referred to as lysogenic or temperate). Non-lytic phage may also include those that are actively secreted from infected cells in the absence of lysis, including, without limitation, filamentous phage such as, for example, M13, fd, IKe, CTX-.PHI., Pf1, Pf2 and Pf3. Thus, after phage delivery of a programmable nuclease circuit to a bacterial cell, the bacterial cell may remain viable and able to stably maintain expression of the circuit. In some embodiments, lytic bacteriophage may be used as delivery vehicles. When used with phagemid systems, naturally lytic phage serve as cargo shuttles and do not inherently lyse target cells.” (Col. 13, line 42 to Col. 14, line 3.)

With respect to the limitation “wherein the phage expresses a holin and/or an endolysin for host cell lysis” and lytic bacteriophages, Catalao et al. (Diversity in bacterial lysis systems: bacteriophages show the way. July 2013. FEMS Microbiology Reviews. Vol. 37, Issue 4, pages 554-571; ‘Information Disclosure Statement’, filed 18 May 2021), Wang et al. (Holins: The Protein Clocks of Bacteriophage Infections. 2000. Annu. Rev. Microbiol. Vol. 54, pages 799-825; ‘Information Disclosure Statement’, filed 18 May 2021), and Young et al. (Holins: form and function in bacteriophage lysis. 1995. FEMS Microbiology Reviews. Vol. 17, pages 191-205; ‘Information Disclosure Statement’, filed on 18 May 2021), evidences such naturally/essential expression in various lytic bacteriophages (e.g., λ phage) for host cell lysis.
Regarding claims 2, 9, and 10, LU provides for the utilization of various types of Cas to the disclosed methods, such as Cas9 and Type II. (Col. 1, line 48 to Col. 2, line 2; Col. 3, lines 54-67; FIGS. 1-4.)
	Regarding claim 7, LU provides for the bacteriophage to comprise an origin of replication and a packaging site. (Col. 13, line 23 to Col. 14, line 3.)
	Regarding claim 8, LU provides for the targeting of a chromosomal sequence of the host cell. (Col. 16, line 27 to Col. 17, line 12; Col. 23, lines 13-35; Col. 29, lines 24-50.)
	Regarding claims 5, 12, 16, 17, and 19, LU provides for the delivery of the disclosed bacteriophages to various types of host cells, such as E. coli, L. bacteria, Klebsiella, Pseudomonas aeruginosa, Helicobacter pylori, Salmonella, Staphylococcus aureus, etc. (Col. 16, line 27 to Col. 17, line 12.)  It should be noted that the instant specification acknowledges Cas is found in such cells. (¶ [0015]; also see Example 6.)

In view of the teachings of LIU and LU (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized lytic bacteriophages (e.g., lambda expressing holin and/or endolysin) as disclosed in LU as the bacteriophages that comprise CRISPR/Cas system of LIU. The person of ordinary skill in the art would have had a reasonable expectation of success in selecting lytic bacteriophages for LIU because LU suggests that lytic bacteriophages may be utilized for delivery of CRISPR/Cas systems. (Col. 13, line 42 to Col. 14, line 3.) Further, the skill artisan would have been motivated to select lytic bacteriophages because LIU teaches that lytic bacteriophages have been traditionally utilized for delivery and that the disclosed bacteriophages encompasses any bacteriophage that infects a host cell. (¶ [0017]-[0020].) Further, LIU and LU are directed to the application of bacteriophages for delivery of CRISPR/Cas systems and, thus, are drawn to the same purpose and/or outcome.
Accordingly, LIU further in view of LU renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2015/0132263 further in view of U.S. Patent No. 10,760,065 and U.S. Patent Application Publication 2011/0143997
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0132263 (‘Information Disclosure Statement’, filed 18 May 2021; “LIU”) further in view of U.S. Patent No. 10,760,065 (‘Information Disclosure Statement’, filed 07 October 2021; “LU”) as applied to claims 1-5, 7-17, and 19 above, and U.S. Information Disclosure Statement’, filed 18 May 2021; “HENRY”).
The combination of LIU and LU is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 103’.  While LIU further in view of LU does suggest engineered lytic bacteriophages to effect genomic disruption or targeted gene disruption in prokaryotes comprising a CRISPR/Cas system, neither prior art reference specifically teaches the utilization of other bacteriophages beyond the lambda phage. HENRY resolves the deficiencies of LIU and LU, wherein HENRY discloses various phages and corresponding bacterial host cells.
	Regarding claim 18, HENRY provides for the pairing of phages (e.g., Twort, P68, T7, etc.) and corresponding bacterial hosts. (¶ [0080]-[0081]; Table 1 (spanning p6-11.)
In view of the teachings of LIU, LU, and HENRY (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively utilized any of the bacteriophages for a corresponding host cell as disclosed in HENRY as the engineered bacteriophage to effect genomic disruption or targeted gene disruption in prokaryotes comprising a CRISPR/Cas system formed from the combination of LIU and LU, since HENRY provides one in the art some teaching, suggestion, or motivation to utilize any number of bacteriophages, wherein HENRY ‘997 states:
“Bacteriophages of the disclosure can be any bacteriophage that infects a host cell as described in Section 6.2, below. In some embodiments, the host cell is an Escherichia coli (E. coli) cell, and the bacteriophage is a lambda phage.” (¶ [0020].)

Further, LIU, LU, and HENRY are directed to the application of bacteriophages and, thus, are drawn to the same purpose and/or outcome.
Accordingly, LIU further in view of LU and HENRY renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 C.F.R. 1.97(c) with the fee set forth in 37 C.F.R. 1.17(p) on 07 October 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571) 270-7464. The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636